           Case 2:20-cv-01494-RAJ Document 76 Filed 08/13/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                                                           The Honorable Richard Jones

 8                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE

10
        CHRISTOPHER KING, J.D. A/K/A                 NO. 2:20-CV-01494-RAJ
11      KINGCAST, AND JOHN NOVAK,
                                                     NOTICE OF APPEARANCE OF
12                             PLAINTIFFS,           JONATHAN E. PITEL

13                        V.

14      LIQUOR AND CANNABIS BOARD OF
        THE STATE OF WASHINGTON "LCB";
15      JANE RUSHFORD, CHAIR OF LCB
        AND RICK GARZA, DIRECTOR OF
16      LCB, JAY INSLEE, GOVERNOR OF
        WASHINGTON, ROBERT FERGUSON,
17      WASHINGTON ATTORNEY GENERAL
        AND WILLIAM P. BARR, UNITED
18      STATES ATTORNEY GENERAL,
        OFFICE OF NATIONAL DRUG
19      CONTROL POLICY

20      IN THEIR INDIVIDUAL AND OFFICIAL
        CAPACITIES,
21
                               DEFENDANTS.
22
     TO:   CLERK OF THE COURT, and to
23         CHRISTOPHER KING and JOHN NOVAK, Plaintiffs:
24
           PLEASE TAKE NOTICE that JONATHAN E. PITEL, Assistant Attorney General, hereby
25
     enters his appearance as attorney for LIQUOR AND CANNABIS BOARD OF THE STATE OF
26


      NOTICE OF APPEARANCE OF                   1             ATTORNEY GENERAL OF WASHINGTON
                                                               Licensing & Administrative Law Division
      JONATHAN E. PITEL                                                1125 Washington St. SE
                                                                      Olympia, WA 98504-0110
      2:20-CV-01494-RAJ                                                     360-753-2702
Case 2:20-cv-01494-RAJ Document 76 Filed 08/13/21 Page 2 of 3
             Case 2:20-cv-01494-RAJ Document 76 Filed 08/13/21 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2
            I, Melissa Seipel, hereby certify that on August 13, 2021, I caused the foregoing NOTICE
 3
     OF APPEARANCE OF JONATHAN E PITEL to be served upon the below listed Plaintiff by
 4
     First Class United States mail, as well as an electronic copy, marked for delivery to:
 5
            JOHN NOVAK
 6          20126 BALLINGER WAY NE
            PMB 260
 7          SHORELINE, WA 98155
            JMNOVAK22@OUTLOOK.COM
 8

 9   Via PACER portal:
10          CHRISTOPHER KING
            721 E 5TH ST #B
11          ARLINGTON, WA 98223
12          THE HONORABLE RICHARD JONES
            U.S. DISTRICT COURT W.D. WASHINGTON
13          700 STEWART STREET SUITE 13128
            SEATTLE, WA 98101-9906
14

15          I certify under penalty of perjury under the laws of the state of Washington that the
16
     foregoing is true and correct.
17
            DATED this 13th day of August 2021, at Olympia, WA.
18

19
                                                            /s Melissa Seipel_______
20                                                          Melissa Seipel
21                                                          Legal Assistant

22

23

24

25

26


       NOTICE OF APPEARANCE OF                          3                ATTORNEY GENERAL OF WASHINGTON
                                                                          Licensing & Administrative Law Division
       JONATHAN E. PITEL                                                          1125 Washington St. SE
                                                                                 Olympia, WA 98504-0110
       2:20-CV-01494-RAJ                                                               360-753-2702
